                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
           Plaintiffs,
v.                                                                CV No. 18-1207 KG/CG
GLENN GARNAND, et al.,
           Defendants,
_______________________________

GLENN GARNAND,
           Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
           Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
           Plaintiff-Intervenor
v.
LARRY G. BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
           Intervenor-Defendants

                            SECOND SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to an approximately “180-day” discovery track

classification. Accordingly, the termination date for all discovery is July 13, 2020, and

discovery shall not be reopened, nor shall case management deadlines be modified,

except by an order of the Court upon a showing of good cause. This deadline shall be

construed to require that discovery be completed on or before the above date. Before

moving for an order relating to discovery, the parties may request a conference with the

Court in an attempt to resolve the dispute. Service of interrogatories or requests for

production shall be considered timely only if the responses are due prior to the deadline.
A notice to take deposition shall be considered timely only if the deposition takes place

prior to the deadline. The pendency of dispositive motions shall not stay discovery.

       The July 13, 2020, discovery termination date shall be segmented, at the request

of all parties represented in this action. Specifically, discovery related to the declaratory

judgment action shall take place during a 60-day time period, to be completed by

March 16, 2020. In addition, discovery related to all counterclaims shall run

concurrently with the discovery period for the declaratory judgment action, but shall

extend for an additional thirty days, for a total time period of 90-days. As a result,

Discovery related to the counterclaims shall end on April 15, 2020. All remaining

discovery shall be completed by July 13, 2020.

       Motions relating to discovery for the declaratory judgment action (including, but

not limited to, motions to compel and motions for protective order) shall be filed with the

Court and served on opposing parties by April 15, 2020. See D.N.M.LR-Civ. 7 for

motion practice requirements and timing of responses and replies. This deadline shall

not be construed to extend the twenty-day time limit in D.N.M.LR-Civ. 26.6. Motions

relating to the counterclaims shall be filed with the Court and served on opposing

parties by May 18, 2020. Finally, Motions relating to all other discovery shall be filed

with the Court and served on opposing parties by August 3, 2020.

       Plaintiffs, including Plaintiff-Intervenor, shall identify to all parties in writing any

expert witness to be used by Plaintiffs at trial and to provide expert reports pursuant to

FED. R. CIV. P. 26(a)(2)(B) no later than April 14, 2020. All other parties shall identify in

writing any expert witness to be used by such parties at trial and to provide expert

reports pursuant to FED. R. CIV. P. 26(a)(2)(B) no later than May 14, 2020.


                                                2

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on the opposing parties by August 13, 2020. See D.N.M.LR-Civ. 7 for motion

practice requirements and timing of responses and replies. Any pretrial motions, other

than discovery motions, filed after the above dates shall, in the discretion of the Court,

be considered untimely.

       Plaintiffs, including Plaintiff-Intervenor, shall have until February 14, 2020, to join

additional parties and to amend the pleadings. All other parties shall have until March

16, 2020, to join additional parties and to amend the pleadings. If documents are

attached as exhibits to motions, affidavits or briefs, those parts of the exhibits that

counsel want to bring to the attention of the Court must be highlighted in accordance

with D.N.M.LR-Civ. 10.6.

       Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendants on or before September 18, 2020; Defendants to the Court on

or before October 13, 2020. Counsel are directed that the Pretrial Order will provide

that no witnesses except rebuttal witnesses whose testimony cannot be anticipated, will

be permitted to testify unless the name of the witness is furnished to the Court and

opposing counsel no later than thirty (30) days prior to the time set for trial. Any

exceptions thereto must be upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3

